19-35987-cgm   Doc 4   Filed 06/14/19    Entered 06/14/19 09:34:35   Main Document
                                        Pg 1 of 8
19-35987-cgm   Doc 4   Filed 06/14/19    Entered 06/14/19 09:34:35   Main Document
                                        Pg 2 of 8
19-35987-cgm   Doc 4   Filed 06/14/19    Entered 06/14/19 09:34:35   Main Document
                                        Pg 3 of 8
19-35987-cgm   Doc 4   Filed 06/14/19    Entered 06/14/19 09:34:35   Main Document
                                        Pg 4 of 8
19-35987-cgm   Doc 4   Filed 06/14/19    Entered 06/14/19 09:34:35   Main Document
                                        Pg 5 of 8
19-35987-cgm   Doc 4   Filed 06/14/19    Entered 06/14/19 09:34:35   Main Document
                                        Pg 6 of 8
19-35987-cgm   Doc 4   Filed 06/14/19    Entered 06/14/19 09:34:35   Main Document
                                        Pg 7 of 8
19-35987-cgm   Doc 4   Filed 06/14/19    Entered 06/14/19 09:34:35   Main Document
                                        Pg 8 of 8
